UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4153



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

CRYSTAL DAWN WEMMERING,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:04-cr-00347-F-3)


Submitted:   June 20, 2007                 Decided:   July 12, 2007


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Deborrah L. Newton, Raleigh, North Carolina, for Appellant. George
E. B. Holding, United States Attorney, Anne M. Hayes, Jennifer P.
May-Parker, Barbara D. Kocher, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           A federal grand jury charged Crystal Dawn Wemmering in a

superseding indictment with conspiracy to distribute and possess

with intent to distribute five kilograms or more of cocaine and a

quantity of marijuana, in violation of 21 U.S.C. § 846 (2000)

(Count   One),   and   conspiracy    to     commit   money   laundering,   in

violation of 18 U.S.C. § 1956(a)(1)(A), (B) (2000) (Count Two).

The jury convicted Wemmering on Count One with regard to marijuana

and on Count Two; the jury did not find Wemmering guilty on Count

One with regard to cocaine. The district court sentenced Wemmering

to sixty months in prison on Count One and a concurrent 120 months

in prison on Count Two, a downward variance from the guideline

range.    Wemmering appeals, challenging the sufficiency of the

evidence to support her convictions and challenging her sentence.1

Finding no merit to her claims, we affirm.

                                    I.

           Wemmering first argues that the evidence was insufficient

to support her convictions and therefore the district court erred
by denying her motion pursuant to Rule 29 of the Federal Rules of

Criminal Procedure for judgment of acquittal.           We review de novo a


     1
      Throughout her brief, Wemmering claims that her trial was
tainted by prosecutorial misconduct. However, she did not list
this as an issue in her Statement of Issues on appeal, nor did she
develop this argument or support it with published authority. See
Fed. R. App. P. 28(a)(5), (a)(9)(A). We therefore find that the
issue is not properly before us. See Edwards v. City of Goldsboro,
178 F.3d 231, 241 n.6 (4th Cir. 1999) (“Failure to comply with the
specific dictates of . . . [Rule 28] with respect to a particular
claim triggers abandonment of that claim on appeal”) (internal
citations and quotation marks omitted).

                                    - 2 -
district court’s decision to deny a Rule 29 motion.                     United

States v. Smith, 451 F.3d 209, 216 (4th Cir.), cert. denied, 127 S.

Ct. 197 (2006).     Where, as here, the motion was based on a claim of

insufficient evidence, the jury’s verdict “must be sustained if

there is substantial evidence, taking the view most favorable to

the Government, to support it.” Glasser v. United States, 315 U.S.

60, 80 (1942); Smith, 451 F.3d at 216.        Viewing the evidence in the

light most favorable to the government, the court considers whether

there is evidence that a reasonable fact finder could accept as

adequate and sufficient to establish the defendant’s guilt beyond

a reasonable doubt.      United States v. Burgos, 94 F.3d 849, 862 (4th
Cir. 1996) (en banc).          In evaluating the sufficiency of the

evidence,   this    court   does   not   review   the    credibility   of   the

witnesses and assumes that the jury resolved all contradictions in

the testimony in favor of the government.          United States v. Romer,

148 F.3d 359, 364 (4th Cir. 1998).

            In order to show that a defendant participated in a drug

conspiracy, the government must prove:            (1) an agreement between
two or more people to violate the law; (2) knowledge of the

essential objective of the conspiracy; (3) knowing and voluntary

involvement;       and   (4)   interdependence          among   the    alleged

conspirators.      United States v. Stewart, 256 F.3d 231, 250 (4th
Cir. 2001).        The existence of a conspiracy, “as well as an

agreement to participate in the conspiracy, is a question of fact

for the jury[,] [whose findings must be affirmed] . . . unless the

evidence, taken in the light most favorable to the government,


                                    - 3 -
would not allow a reasonable jury to so find.”          United States v.

Harris, 39 F.3d 1262, 1267 (4th Cir. 1994) (internal quotation

marks and citation omitted).

           Jason White, a drug dealer, testified at trial that he

had an arrangement with Wemmering under which Wemmering sold

marijuana to a third individual and split the profits with White.

Pursuant to this arrangement, Wemmering sold one-pound quantities

of marijuana to the third party for $4200 on eight separate

occasions.   In exchange for $9500, she also permitted White to

trade her Lexus for fifteen pounds of marijuana, which he planned

to sell.   Viewing the evidence in the light most favorable to the

government, we find that the evidence showed that Wemmering and

White had an agreement to violate the law by selling marijuana,

Wemmering knew the objective of the conspiracy and knowingly and

voluntarily participated, and Wemmering and White depended on each

other to fulfill the conspiracy’s objective.      Although Wemmering’s

trial testimony contradicted White’s, the jury was free to accept

or reject any witness’ testimony and evidently found White’s

testimony more credible.    Burgos, 94 F.3d at 862.     We find that the

evidence was sufficient to support Wemmering’s conviction on the

marijuana conspiracy charged in Count One.

           Turning   to    Count    Two,   to   prove   that   Wemmering

participated in a conspiracy to launder money, the government must

show “that (1) a conspiracy to commit . . . money laundering was in

existence, and (2) that during the conspiracy, the defendant knew

that the proceeds . . . had been derived from an illegal activity,


                                   - 4 -
and knowingly joined in the conspiracy.”           United States v. Alerre,

430 F.3d 681, 693-94 (4th Cir. 2005), cert. denied, 126 S. Ct. 1925

(2006). The indictment charged Wemmering with conspiring to commit

both promotion and concealment money laundering.

      While both offenses require the prosecution to trace the
      funds at issue to a specified unlawful activity, a
      defendant   commits   promotion  money   laundering   by
      transferring the funds “to promote the carrying on of
      specified unlawful activity,” see § 1956(a)(1)(A)(i),
      whereas concealment money laundering is committed by
      transferring such funds “to conceal or disguise” their
      illegal origins, see § 1956(a)(1)(B)(i).

Alerre, 430 F.3d.
           We    find    that   the    evidence   of   both   concealment   and

promotion money laundering was more than sufficient to support

Wemmering’s § 1956 conviction. Wemmering lived with her boyfriend,

Jerry Griffith, in two different houses in Fayetteville, North

Carolina, and he helped her pay her bills. Griffith lacked gainful

employment, and evidence of his drug trafficking activities was

apparent at both homes Wemmering shared with him. Between the drug

deals that occurred at these locations, the large quantities of

drugs, tools of the drug trade, and large sums of cash present in
the homes, not to mention the odor and mess from repackaging of

bales of marijuana, the details Wemmering provided to White of

Griffith’s drug activities after she and Griffith had broken up and

she   began     dating    White,      and   evidence   of     Wemmering’s   own

participation in the activities, such as purchasing inositol for

Griffith to enable him to dilute the cocaine for resale, the jury

could reasonably infer that Wemmering was aware of Griffith’s drug


                                       - 5 -
activities   and   that   she   knew   the   source   of   his    income   was

controlled substances.

            The evidence at trial showed that, although Griffith made

the down payment on a Chevrolet Tahoe, it was titled in Wemmering’s

name.   Wemmering knew the Tahoe had a secret compartment used to

transport drugs and that Griffith used the vehicle in his drug

business.    By titling the vehicle in her name, Wemmering helped

conceal the source, ownership, and control of the proceeds used to

purchase it.   We further find that Wemmering’s acquiescence in the

use of this vehicle, titled in her name, for drug trafficking, was

evidence of promotion money laundering.

            Additionally, the evidence presented at trial showed that

Wemmering conspired to conceal the use of drug proceeds to help

Griffith buy a house on Fox Hunt Lane in Fayetteville and that the

house was used to promote drug trafficking.           Wemmering bought the

house exclusively in her own name, although she never lived there.

She told one of the investigating officers that Griffith gave her

$9500 in drug proceeds to use as the down payment.               Furthermore,

Griffith and another drug dealer moved into the house and continued

to conduct drug activities at this location as they had at the two

homes Wemmering had previously shared with Griffith.              In light of

Wemmering’s knowledge of Griffith’s drug trafficking history, we

find that it was reasonably foreseeable to her that Griffith would

use the Fox Lane house as the base for his illegal activities.




                                  - 6 -
               We find that the evidence was more than sufficient to

show    that    Wemmering     conspired      to   commit   both    promotion    and

concealment money laundering.

                                           II.

               The sentence imposed by the district court was sixty-

eight months below the bottom of the guideline range, giving

Wemmering a thirty-six percent downward variance below the lowest

guideline sentence.          Wemmering’s challenges to her sentence focus

on the drug quantities attributed to her for sentencing purposes.

               This court reviews the imposition of a sentence for

reasonableness.         United States v. Booker, 543 U.S. 220, 260-61

(2005).        After Booker, courts must calculate the appropriate

guideline      range,      making   any    proper   factual      findings.   United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).                    The court

then should consider the resulting advisory guideline range in

conjunction with the factors under 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2007), and determine an appropriate sentence.                  Davenport,

445    F.3d    at   370.     “[A]   sentence      within   the    proper   advisory
Guidelines range is presumptively reasonable.”                   United States v.
Johnson, 445 F.3d 339, 341 (4th Cir. 2006).                Even if a sentence is

below the advisory guideline range, generally it will be deemed

reasonable “if the reasons justifying the variance are tied to

§ 3553(a) and are plausible.”             United States v. Moreland, 437 F.3d

424, 434 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

               Wemmering incorrectly maintains that, following Booker,

facts that increase the offense level must be proven beyond a


                                          - 7 -
reasonable doubt.       The remedial portion of Booker specifically

rejected this approach.       Booker, 543 U.S. at 246.        After Booker,

the sentencing court continues to make factual findings concerning

sentencing factors by a preponderance of the evidence.                United

States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005), cert. denied,

127 S. Ct. 121 (2006). Thus, the district court’s determination of

Wemmering’s     offense   level,    based    on    findings    made   by   a

preponderance of the evidence, was appropriate.

             Wemmering also argues that the district court erred by

attributing to her for sentencing purposes cocaine and ecstasy when

the jury acquitted her of the cocaine conspiracy charge and she was

not   even   charged   with   ecstasy   in   the   indictment.     However,

sentencing courts have always maintained the power to consider the

broad context of a defendant’s conduct, even when the court’s view

conflicts with a jury verdict.          See United States v. Watts, 519
U.S. 148, 152 (1997) (holding that Double Jeopardy Clause did not

bar consideration of acquitted conduct in sentencing).            In Watts,

the Supreme Court held “that a jury’s verdict of acquittal does not
prevent the sentencing court from considering conduct underlying

the acquitted charge, so long as the conduct has been proved by a

preponderance of the evidence.”         Id. at 152.   Booker did “not, in

the end move any decision from judge to jury or change the burden

of persuasion.”        Morris, 429 F.3d at 72.         Furthermore, like

acquitted conduct, uncharged conduct may be considered relevant

conduct for sentencing purposes.         United States v. Jones, 31 F.3d

1304, 1316 (4th Cir. 1994); United States v. Carroll, 3 F.3d 89,


                                   - 8 -
101-02 & n.10 (4th Cir. 1993).           Based on the evidence presented at

trial, we find that a preponderance of the evidence supports the

district court’s finding for sentencing purposes that Wemmering was

responsible for specific quantities of cocaine and ecstasy.

           Finally, Wemmering claims that the sentence imposed by

the district court violates the principles of Apprendi v. New

Jersey, 530 U.S. 466 (2000).            The Supreme Court held in Apprendi

that “[o]ther than the fact of a prior conviction, any fact that

increases the penalty for a crime beyond the prescribed statutory

maximum must be submitted to a jury, and proved beyond a reasonable

doubt.”   Id. at 490.     The statutory maximum penalty for a marijuana

offense with no prior drug conviction and no charged drug quantity

is sixty months, see 21 U.S.C. § 841(b)(1)(D) (2000), and the

statutory maximum penalty for money laundering is twenty years,

without regard to any drug quantity, see 18 U.S.C. § 1956(a)(1)(B).

Wemmering’s     sixty-month    sentence         on   the    marijuana    conspiracy

conviction      and    120-month   sentence          on    the   money   laundering

conspiracy conviction were both within the statutory maximum and
hence did not violate Apprendi.
           In    the    absence    of    other       challenges,    we   find   that

Wemmering’s downward variance sentence is reasonable.




                                        - 9 -
                                III.

            For these reasons, we affirm Wemmering’s convictions and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 10 -